I dissent. Under the terms of the will in question the estate that vested in the heirs of the widow was, in my opinion, a contingent remainder with an equitable life estate in the widow. Such being the case, section 1334 of the Civil Code and Estateof Watts, 179 Cal. 20 [175 P. 415], have no application. On the other hand, section 779 of the same code and Barnett v.Barnett, 104 Cal. 298 [37 P. 1049], would compel distributionper capita to the heirs of the widow. I think the superior court was right and that the judgment should be affirmed.
Waste, C.J., concurred.
Rehearing denied.
Shenk, J., and Waste, C.J., dissented.